Order reversed on the law and facts, with $10 costs and disbursements, and motion denied, with $10 costs. Memorandum: We do not feel that adequate reasons or excuses were given to justify the delay and the opening of the default in this matter. If rules of practice mean anything, they should be observed. The opinion of the late Supreme Court Justice Robert H. Jackson, in Knicker-bocker Print. Corp. v. United Stales (N. Y. L. J., Sept. 10, 1954, p. 1, col. 1) is particularly applicable here. It reads as follows: “ When more business becomes concentrated in one firm than it can handle, it has two obvious remedies: to put on more legal help, or let some of the business go to offices which have time to attend to it. I doubt if any court should be a party to encouraging the accumulation of more business in one law office than it can attend to in due time.” All concur. (Appeal from an order granting plaintiff’s motion to open his default and restore the action to the trial calendar.) Present — MeCurn, P. J., Kimball. Piper, Wheeler and Van Duser, JJ. [See 285 App. Div. 859.]